(j#.(i>(iiK*/
May 11,      2015


Texas Court of Criminal Appeals                       eOUMT OF CttoWkto. APPEALS
Capitol Station                                             tW 13 2015
P.O.   Box    12308

Austin,      Texas    78711
                                                                      ,Cler

Re:    2nd Reminder Notice to Ms.            Patsy Perez
       Saldivar,       Yolanda

       CCA No.       WR-69-661-04

       Trial    Court    Case No.   704424



Dear   Mr.    Acosta:



       I received a copy of a letter you sent to Ms.              Perez on March
18, 2015 ordering her to immediately forward to this Court the
Supplemental records on this cause.               Since September 18, 2013
that this Court ordered Ms.           Perez to answer to this Court's
ORDER, she has failed to answer despite reminders by you on this
matter.       It is obvious,     she does not or deliberately refuses to
answer.       I request that you advise me what I must do in order to
get a ruling on my Writ of Mandamus I filed in July, 2013.
       Thank you for your assistance in this matter.


Respectfully Submitted,

              ,2wL^j
Yttlanda Saldivar,        TDCJ   #733126

Mountain View Unit
2305   Ransom Rd.

Gatesville,. Texas 76528




                                                                              ,Cl J :•*